  Case 2:18-cv-13720-GCS-APP ECF No. 47 filed 09/03/20     PageID.2305   Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

SAUNDRA FREEMAN,

                  Plaintiff,
                                          Case No. 18-CV-13720
      vs.
                                          HON. GEORGE CARAM STEEH
LEARNING CARE GROUP,

              Defendant.
_____________________________/

               ORDER DENYING PLAINTIFF’S MOTION FOR
            CLARIFICATION OR RECONSIDERATION [ECF NO. 46]

      This matter is before the court on plaintiff Saundra Freeman’s motion for

clarification or reconsideration of the court’s order granting in part and denying in

part defendant’s motion for summary judgment (ECF No. 45). For the reasons

stated below, plaintiff’s motion is DENIED.

      Local Rule 7.1(h)(3) of the Local Rules of the United States District Court

for the Eastern District of Michigan provides:

      Generally, and without restricting the court=s discretion, the court will
      not grant motions for rehearing or reconsideration that merely present
      the same issues ruled upon by the court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the court and the parties and other persons
      entitled to be heard on the motion have been misled but also show
      that correcting the defect will result in a different disposition of the
      case.



                                         -1-
  Case 2:18-cv-13720-GCS-APP ECF No. 47 filed 09/03/20     PageID.2306   Page 2 of 4




      In its order dated August 20, 2020, the court denied defendant’s motion for

summary judgment as to plaintiff’s claims of disability discrimination and failure to

accommodate under the ADA and granted defendant’s motion as to plaintiff’s

hostile work environment claim under the ADA, plaintiff’s FMLA interference

claim and plaintiff’s retaliation claims under the FMLA and the ADA. The court

further found that because plaintiff had not amended her original EEOC charge

on her ADA claims related to allegations of illegal termination, her termination

claim was barred for failure to exhaust and time-barred under the 180-day

contractual limitation period. Therefore, while plaintiff may pursue her disability

discrimination and failure to accommodate claims under the ADA, she is limited

to actions undertaken by defendant that were included in her EEOC charge. This

means that plaintiff may not base her claims on things that occurred after

January 29, 2018, including her subsequent requests for accommodation or her

termination.

      The court addressed the issue of exhaustion in its order, particularly noting

its prior concern regarding whether plaintiff amended her EEOC charge to

include her termination.

             The issue of exhaustion was previously raised by LCG in a
      motion for summary judgment filed on February 12, 2019 (doc. 10).
      Freeman filed her EEOC charge on January 29, 2018, prior to her
      termination. In her charge, plaintiff alleged a single violation of the
      ADA arising out of LCG’s denial of an accommodation of plaintiff’s
      disability on November 3, 2017. The court initially granted partial
                                         -2-
  Case 2:18-cv-13720-GCS-APP ECF No. 47 filed 09/03/20      PageID.2307   Page 3 of 4




      summary judgment on Freeman’s ADA claims that were not included
      in her January 29, 2018 charge (doc. 14). The basis of the court’s
      decision was that although Freeman later informed the EEOC
      investigator by email that she wanted to amend her charge to include
      retaliation and wrongful termination, and she received directions on
      how to make the amendment, she did not take the required action.
      The court’s ruling was that Freeman could not pursue her ADA claim
      based on wrongful termination or hostile work environment, or
      disparate treatment that was not included in her charge, because she
      failed to administratively exhaust those claims. Freeman filed a
      motion for reconsideration (doc. 16) which the court granted to permit
      discovery on the issue of whether she properly amended her original
      charge (doc. 18).

ECF No. 45; PageID.2055-2056.

      The court next addressed defendant LCG’s argument on summary

judgment that with discovery complete, plaintiff has not demonstrated that she

amended her charge. Plaintiff’s response consisted of a single sentence: “The

issue of the timeliness of Plaintiff’s claims relative to filing and amending her

EEOC complaint was decided in Plaintiff’s favor previously by this court in an

order issued on June 19, 2019.” ECF No. 43; PageID. 1583. The order plaintiff

refers to is the court’s June 11, 2019 order granting plaintiff’s motion for

reconsideration (doc. 18). This order recognized that discovery had yet to take

place and that fairness dictated plaintiff be given an opportunity to conduct

discovery on the issue of whether she had amended her EEOC charge. This is

far from a decision in plaintiff’s favor. If anything, the court’s decision highlighted




                                          -3-
  Case 2:18-cv-13720-GCS-APP ECF No. 47 filed 09/03/20     PageID.2308    Page 4 of 4




the importance of the issue in the case and the expectation that it would be

revisited after discovery.

      The bulk of plaintiff’s motion for clarification or reconsideration contains

argument that her termination was incorporated into the EEOC’s investigation of

her disability discrimination claim based on failure to accommodate and therefore

she is not precluded from including her termination in her claim.

      “It is well-settled that “parties cannot use a motion for reconsideration to

raise new legal arguments that could have been raised before a judgment was

issued.” Roger Miller Music, Inc. v. Sony/ATV Publ'g, 477 F.3d 383, 395 (6th Cir.

2007). Additionally, a party may not introduce evidence for the first time in a

motion for reconsideration where that evidence could have been presented

earlier. Bank of Ann Arbor v. Everest Nat. Ins. Co., 563 F. App'x 473, 476 (6th

Cir. 2014). Yet this is precisely what plaintiff has done. Now, therefore, for the

reasons stated above,

      IT IS HEREBY ORDERED that plaintiff’s motion for clarification or

reconsideration is DENIED.

Dated: September 3, 2020

                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE




                                         -4-
